Title: From Thomas Jefferson to Samuel Huntington, 19 November 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Nov. 19. 1780.

The vessel which had been sent by General Leslie to Charles town as we supposed, returned about the 12th. inst. The enemy began to embark soon after from Portsmouth, and in the night of the 15th. compleated the embarkation of their whole force. In the morning of the 16th. some of our people entered Portsmouth. They had left their works unfinished and undestroyed. Great numbers of negroes who had gone over to them were left either for want of ship-room, or through choice. They had not moved from Elizabeth river at eleven o’clock A.M. of the 16th. They gave out that they intended up James river; but the precipitate abandoning of works on receipt of some communication or other from Charles town, was not likely to be for the purpose of coming up James river. I received this intelligence by express from Genl. Muhlenberg yesterday morning. As the enemy’s situation was such as to give reason to expect every moment a movement in some direction, I delayed sending off notice to you in hopes that that movement would point out their destination: but no such information being yet come to hand I think it proper no longer to delay communicating to you so much. As our riders will be two days going their distance and returning to their post, it will necessarily be so long before any thing further can be communicated.
By a letter from Govr. Nash dated Newbern Nov. 5. I am informed that on the 28th. Ult. a Capt. Howell of that place in a small privateer passed in the night off Charles-town a very large fleet, but of what nation he knew not. In a vessel he took the same day directly out of Charles town were South Carolina gazettes which mentioned this fleet and that they had for several days been off firing signal guns. A gentleman on board her said Ld. Cornwallis returned to town that day. This is the only intelligence I have received from the Southward since that of Ferguson’s defeat which I had the honor of forwarding to your Excellency.
Since writing so far I have received the inclosed dispatches from the Southward. The moment the enemy leave us I hope a good reinforcement may march from their present encampment to the Southward. I have the honor to be with the most perfect respect Your Excellency’s Most obedt. & most humble servt,

Th: Jefferson

